DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
The application has been amended as follows: 
In the Specification filed on 11/30/2010, Page 1, Paragraph [0001],
Line 2, after the year “2020” insert --- now U.S. Patent No. 10,918,342 --- and
Line 4, after the year “2019” insert --- now U.S. Patent No. 10,881,355 ---.

Allowable Subject Matter
Claims 1-8 and 10-22 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a glucose monitoring system, comprising:
an accelerometer configured to generate orientation data indicative of a detected orientation of the handheld receiver unit in operative communication with the one or more processors;
detect a user selection on the handheld receiver unit corresponding to a selected
output related to the glucose level of the subject on the handheld receiver unit, and
associate the detected input selected output related to the glucose level of the subject on the handheld receiver unit with the detected orientation of the handheld receiver unit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.





/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
04/27/2021